Curia, per Dunkin, Ch.
This Court concur in the views of the Chancellor. So soon as Burbage and Pinck-ney éxécüted the release, an absolute title at law vested in the complainants, Brown & Wellsman. The defendant attempts to set up an e'quity, paramount to this title; on the ground of his payment to the former mortgagees. But there was no agreement that he should be subrogated to their rights as mortgagees; there was no assignment — -on the contrary, the defendant took other securities for his advancements. The authorities cited in the decree are conclusive that; under such circumstances, there is no right of subrogation, and no equity to take precedence of a subsisting mortgage-. The appeal is dismissed:
Harper, Ch., concurred.
•Johnston, Ch., absent at the argument.